FILED
                            NOT FOR PUBLICATION
                                                                             JAN 23 2017
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EMILY COATY,                                     No.   15-35350

               Plaintiff-Appellant,              D.C. No. 1:13-cv-01348-AA

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
Social Security Administration,

               Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                            Submitted January 19, 2017**

Before:        PREGERSON, LEAVY and OWENS, Circuit Judges.

      Emily Coaty appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Ghanim v. Colvin, 763 F.3d 1154,

1159 (9th Cir. 2014), and we affirm.

      The administrative law judge (ALJ) provided specific, clear, and convincing

reasons for finding that Coaty’s testimony and other statements were not fully

credible. Those reasons included Coaty’s failure to recall details of her functional

abilities, Coaty’s reported activities of daily living, and the lack of corroborating

objective medical findings. See Molina v. Astrue, 674 F.3d 1104, 1112–13 (9th

Cir. 2012) (affirming the ALJ’s adverse credibility determination where the

claimant’s symptom testimony was “inconsistent with her daily activities

throughout the disability period.”); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th

Cir. 2008) (affirming an ALJ’s adverse credibility determination where the

claimant “was a vague witness with respect to the alleged period of disability and

pain symptoms.”) (internal quotation marks omitted); Rollins v. Massanari, 261
F.3d 853, 857 (9th Cir. 2001) (“While subjective pain testimony cannot be rejected

on the sole ground that it is not fully corroborated by objective medical evidence,

the medical evidence is still a relevant factor in determining the severity of the

claimant’s pain and its disabling effects.”).

      The ALJ provided specific and legitimate reasons, supported by substantial

evidence, for giving little weight to the opinion of rheumatologist W. Clay


                                           2
McCord, who only began treating Coaty in June 2011. McCord offered a

retrospective opinion that Coaty’s fibromyalgia had led to Coaty’s disability,

beginning in 2007. In rejecting McCord’s assessment, the ALJ reasoned that

McCord’s opinion was speculative and inconsistent with Coaty’s activities of daily

living during the relevant period, and that contemporaneous medical records from

the relevant period made no mention of symptoms of fibromyalgia. See Tidwell v.

Apfel, 161 F.3d 599, 602 (9th Cir. 1999) (affirming the ALJ’s rejection of a

retrospective medical opinion that was provided by a doctor who first examined the

claimant more than a year after the expiration of her insured status and that was

otherwise contradicted by other record medical evidence); see also Rollins, 261
F.3d at 856 (affirming the ALJ’s rejection of a treating physician’s opinion where

the physician imposed restrictions on the claimant that appeared inconsistent with

the claimant’s daily activities).

      In sum, substantial evidence supports the ALJ’s non-disability

determination. See Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989);

cf. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (affirming the ALJ’s non-

disability determination where the ALJ incorporated the limitations attributable to

the claimant’s severe impairments at step four).

      AFFIRMED.


                                          3